ON MOTION FOR REHEARING
Since the truthfulness of our statements concerning the record are challenged by appellants’ motion for rehearing, we feel compelled to point out the specific page numbers in the statement of facts supporting the statements in our opinion. We have been challenged concerning our statements in our opinion to the effect that Mr. Sud-derth assured the purchasers of the land that they would get all the water with the land except such small amount as was reserved for minor uses incident to drilling for oil and gas, but not for water flooding.
At Page 40 of the statement of facts Mr. Elliott was being questioned as to the representations Mr. Sudderth made concerning the water. The record shows:
“Q. All right. And what did he tell you in response to that ?
A. He told me that we would have the rights to the water, that the water would be ours on that land.
Q. Just tell us whether or not you made inquiry as to whether or not you were in this purchase going to get all of the water?
A. I did.
Q. And what did he say in response to that?
A. I was told that we would get all of the water.”
On Page 42 of the statement of facts Mr. Elliott stated he would not have been willing for the contract to be entered into without such assurances.
On Page 66 of the statement of facts Mr. Elliott testified that such representations were made before the contract was entered into. Other statements to the same effect may be found on Page 67 and by the witness Porter on Page 99 of the statement of facts.
Additionally, there is evidence sufficient to support the elements of fraud in the representations made in Lubbock County as to the quality of the water for irrigation purposes. Mr. Porter testified that the agent, Mr. Sudderth, qualified himself as an expert on land in the general area of that purchased and that * * * “he stated to me that there was water under all that land and that it was suitable for the purposes we had in mind, which was irrigation.” Statement of Facts, Page 200.
The evidence is sufficient to justify the implied finding by the court that those statements were false, that appellees relied on them, that the purchase was made in reliance upon them, and that they were damaged thereby.
The consulting hydrologist, Mr. Ed L. Reed, testified that the water samples taken from some of the land involved would not be useful over any period of time in the growing of crops.
Contrary to the assertions made in the motion for rehearing, we nowhere in our opinion relied on statements by Mr. Daniel made in a county other than Lubbock for any legal conclusion we have made in our opinion but mentioned them only to show that there was some basis for the fraudulent representations made by Mr. Sudderth, his agent, in Lubbock County, whether knowingly made or not.
Accordingly, the motion for rehearing is overruled.